MONTGOMERY, Judge.
Lena Mae Scott sued the McLean County Board of Education and Superintendent of Schools to compel them to enter into a contract and for damages. She appeals from a judgment denying relief based •on an adverse verdict.
The issue, as stated in appellant’s brief, is whether the trial court erred in not directing the jury to return a verdict for appellant. At the conclusion of the introduction of all of the testimony, the record shows, appellant made an oral motion for a directed verdict which was overruled.
The appellees make several contentions, but it is necessary to discuss only one as decisive. Appellees insist that the trial court’s ruling on appellant’s motion for a directed verdict is not reviewable here because the grounds on which the motion was made do not appear in the record. CR 50.01. No response to this contention is made by appellant in her reply brief.
The rule is that where the record does not show the grounds on which a party’s motion for a directed verdict is made, the ruling denying such motion is not reviewable on appeal. Carr v. Kentucky Utilities Company, Ky., 301 S.W.2d 894; Whitesides v. Reed, Ky., 306 S.W.2d 249; Lucas & Hussey Loose-Leaf Tobacco Warehouse, Inc., v. Howell, Ky., 320 S.W.2d 613. The principles controlling are fully discussed in the cases cited and in the authorities contained therein. The correctness of the ruling by the trial judge is not reviewable.
Judgment affirmed.